Case: 1:12-cv-04439 Document #: 410 Filed: 09/18/19 Page 1 of 1 PageID #:15470

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Alfredo Miranda
                                 Plaintiff,
v.                                                     Case No.: 1:12−cv−04439
                                                       Honorable John Z. Lee
County of Lake, et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 18, 2019:


        MINUTE entry before the Honorable John Z. Lee: Settlement conference hearing
held on 9/18/19. The parties were unable to reach a settlement. Plaintiff's motion for
miscellaneous relief [408] requests leave to present Dr. Manuel Montez via video
transmission at trial. Defendants do not object to Plaintiffs presenting Dr. Montez in this
manner at trial; however, Defendants request that they be allowed to depose Dr. Montez to
ascertain the basis of whatever substantive opinions he may present at trial. Plaintiff
objects to this request. Because Plaintiff has not provided an disclosure under Rule
26(a)(2)(C) relating to Dr. Montez, the Court grants Defendants request. Accordingly,
Plaintiff's motion [408] is granted, and the Court grants Defendants leave to depose Dr.
Montez prior to trial. Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
